Citation Nr: 0001758	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  95-40 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the veteran's minor child, C., is entitled to an 
apportioned share of the veteran's Department of Veterans 
Affairs (VA) disability pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

Veteran represented by:  No representative of record


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from September 1970 
to November 1971.

This matter arises from various decisions rendered since 
September 1995 by the VA Regional Office (RO) in St. Louis, 
Missouri, which denied the appellant the benefit sought on 
appeal.  Following the appellant's compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105A 
(West 1991) regarding simultaneously contested claims, the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  

Following its preliminary review, the Board remanded the case 
to the RO in June 1998 for further action in accordance with 
the provisions of 38 U.S.C.A. § 7105A.  That was accomplished 
to the extent necessary, and the case then was returned to 
the Board for final appellate consideration.  


FINDINGS OF FACT

1.  The veteran's monthly expenses exceed his monthly income.  

2.  The appellant, custodian of the veteran's daughter, C., 
has not demonstrated economic need for the support of C.  

CONCLUSION OF LAW

An apportionment of the veteran's VA monthly disability 
pension benefits on behalf of his daughter, C., is not 
warranted.  38 U.S.C.A. §§ 5107, 5307 (West 1991); 38 C.F.R. 
§§ 3.450, 3.451 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The facts in this case are as follows.  In September 1991, 
the Circuit Court of the City of St. Louis, Missouri, found 
the veteran to be the natural father of the appellant's 
daughter, C.  Pursuant to a consent judgment issued 
September 13, 1991, the veteran is required to pay the 
appellant $55 monthly for the support of C. until she reaches 
21 years of age.  

The appellant, as custodian of C., applied for an 
apportionment of the veteran's VA disability pension benefits 
in August 1995.  Her most recent statement of her monthly 
income and expenses indicates that, as of August 1998, the 
appellant's monthly income totaled $1,944.  In addition, C., 
received $138 monthly from the Social Security Administration 
(SSA) based upon her father's entitlement.  Thus, the 
appellant's monthly income totaled $2,082.  In contrast, the 
appellant reported that monthly expenses for her and C. 
totaled $1,480.  It should be noted that this figure included 
the cost of maintaining a home for both the appellant and the 
veteran's daughter; actual expenses for the support of the 
veteran's daughter represent only a fraction of this amount.  

In mid-1998, the veteran also submitted a statement of his 
monthly income and expenses.  He reported that his combined 
monthly Social Security and VA monetary benefits totaled 
$1,084, while his monthly living expenses totaled $1,335.  
The record indicates that the veteran is not only permanently 
and totally disabled but also requires the regular aid and 
attendance of another individual in meeting with life's basic 
needs because of blindness.  The record also indicates that 
the veteran is not in receipt of additional pension benefits 
authorized for a dependent.

In conjunction with her claim, the appellant has contended 
that the veteran receives additional income of approximately 
$450 monthly from an insurance company for injuries incurred 
during an accident.  She further contends that the veteran 
has not been discharging his responsibility to support C. 
financially.  The appellant cites the September 1991 consent 
judgment issued by the Circuit Court of the City of 
St. Louis, Missouri, as legal justification for the 
apportionment.  In contrast, the veteran contends that 
apportionment of his VA disability pension benefits would 
subject him to undue economic hardship.  

Generally, any or all of the VA disability pension benefits 
payable on account of a veteran may be apportioned on behalf 
of a child not residing with the veteran if he is not 
reasonably discharging his responsibility for that child's 
support.  See 38 C.F.R. § 3.450(a)(1)(ii).  (Emphasis added)  
Moreover, where financial hardship of the child is shown to 
exist, an apportionment may be made on behalf of such child 
so long as the apportionment would not subject the veteran to 
undue economic hardship.  See 38 C.F.R. § 3.451. (Emphasis 
added)  Taken together, it is apparent the Secretary of 
Veterans Affairs has discretion in granting an apportionment 
of a veteran's monetary benefits when it is demonstrated that 
the veteran is otherwise not reasonably discharging his 
financial responsibility to support that child.  However, 
such discretion is limited; the child must demonstrate 
financial need, and the apportionment cannot subject the 
veteran to undue economic hardship.  It is within this 
context that the appellant's claim must be decided.  

The facts in this case, as cited above, do not meet the 
threshold requirements that would permit an apportionment of 
the veteran's VA disability pension benefits.  The veteran 
asserts that the appellant is receiving, on behalf of C., a 
portion of his SSA benefits based on the veteran's 
entitlement, and he has submitted information indicating that 
the amount of that benefit as of December 1997 was $182 per 
month.  The veteran therefore, asserts that he is reasonably 
discharging his responsibility to his minor child.  As noted, 
the appellant has reported, in August 1998, that she was in 
receipt of $138 per month in the form of SSA benefits.  The 
appellant has not disputed that she is in receipt of SSA 
benefits on behalf of C. based on the veteran's entitlement.  
Thus, it can be said that the veteran has reasonably 
fulfilled his responsibility to support his dependent child 
in that the appellant continues to receive substantial Social 
Security benefits for that child based on the veteran's 
entitlement.  38 C.F.R. § 3.450.

However, as noted above, an apportionment of the veteran's 
disability pension may be awarded where there is a finding of 
hardship on the part of the person seeking an apportionment 
and the absence of undue hardship to the veteran.  38 C.F.R. 
§ 3.451.  As previously noted, the veteran's monthly 
expenses, to include food, housing, and other necessities, 
exceed his monthly income by approximately $250.  
Parenthetically, the Board is cognizant of the appellant's 
contention that the veteran has additional income of $450 
that he has not reported; however, as will be seen, that is 
not determinative, even if true.  

In August 1998, the appellant acknowledged that her and C.'s 
combined monthly income exceeded their monthly expenses by 
more than $600.  Moreover, the expenses that she reported 
included the full cost of the appellant's mortgage, 
utilities, telephone, electric, and sewage bills, groceries, 
cable television, and other miscellaneous expenses.  It is 
apparent that only a portion of the expenses reported are 
related to C.'s financial support.  Thus, an indispensable 
element necessary to the granting of an apportionment of the 
veteran's VA disability pension benefits has not been 
demonstrated, i.e., economic need on the part of the 
veteran's child.  Absent a showing of economic need, the 
Board does not find that an apportionment is warranted.  See 
38 U.S.C.A. §§ 3.450, 3.451.  

The Board acknowledges the appellant's contention that 
because a Missouri Circuit Court consent judgment entitles 
the child support due her on behalf of C. to be satisfied out 
of the veteran's VA and SSA benefits, she is therefore 
entitled to an apportionment of VA benefits.  However, the 
Board observes that it is not the VA's responsibility to 
enforce state child support orders and the appellant must 
address that matter with the proper state authorities.  

In view of the foregoing, the Board also finds that the 
argument offered by the appellant regarding additional income 
received by the veteran, and the need for further development 
in this regard by way of remand, has been rendered moot.  
Even if the veteran had additional income, that fact, by 
itself, would not be dispositive, given the lack of financial 
need demonstrated by the appellant.  Moreover, the Board 
cannot ignore how severely limiting the veteran's 
disabilities tend to be on a daily basis, along with the 
veteran's special needs that flow therefrom.  Under the 
circumstances, any attempt to anticipate the length and 
breadth of the cost of the veteran's ongoing care would be 
speculative.  In sum, further investigation of the precise 
amount of the veteran's monthly income need not be undertaken 
in view of the failure of the appellant to demonstrate the 
necessary financial need to justify a grant of the benefit 
sought.  



ORDER

An apportioned share of the veteran's monthly VA disability 
pension benefits on behalf his daughter, C., is not 
warranted; therefore, the benefit sought on appeal is denied.  


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals




 

